In an action to recover damages for personal injuries, the plaintiffs appeal from an order of the Supreme Court, Kings County (Dabiri, J.), dated October 30, 2002, which granted the defendant’s motion to vacate his default in answering.
Ordered that the order is reversed, on the law, with costs, and the motion is denied.
It is well established that a party seeking to vacate a default in answering must demonstrate a justifiable excuse for the default and a meritorious defense (see Hazen v Bottiglieri, 286 AD2d 708 [2001]; Miles v Blue Label Trucking, 232 AD2d 382 [1996]). The only excuse offered for failure to serve a timely *401answer was delay caused by the defendants’ insurance carrier. This was insufficient (see Hazen v Bottiglieri, supra; Miles v Blue Label Trucking, supra). Florio, J.P., Krausman, Luciano, Townes and Rivera, JJ., Concur.